Exhibit 10.76


 






Executive Employment Agreement


February 16, 2018


Personal and Confidential


Koert VandenEnden
Vancouver, BC
Delivered by hand


Dear Koert:


Arbutus Biopharma Corporation (“Arbutus” or the “Company”) is pleased to offer
you employment with the Company on the terms described below.


1.Position. You will hold the position of Interim Chief Financial Officer, and
you will report to the Company’s President and CEO. Your duties and
responsibilities will include (without limitation) those listed in Attachment A.
By signing this letter agreement, you confirm with the Company that you are
under no contractual or other legal obligations that would prohibit you from
performing your duties with the Company.


2.Effective Date of Agreement. The terms and conditions of this Agreement will
have effect as and from February 16, 2018 and the Executive’s employment as
Interim Chief Financial Officer will continue until terminated as provided for
in this Agreement.


3.Base Salary. You will be paid a base salary at the rate of CDN $283,000 per
year, which will be paid in accordance with the Company’s standard payroll
policies and subject to applicable withholdings and other required deductions.


4.Target Bonus. You will be eligible to be considered for an annual
discretionary bonus of up to 30 percent of Base Salary (such bonus, the “Target
Bonus”); which will be subject to the terms of the bonus plan and approval of
the Company’s Board of Directors (the “Board”), in its sole discretion, on an
annual basis. Any bonus payable during a partial year of the employment will be
pro-rated. Payment of a bonus in any one year will not indicate the payment of a
bonus in any other year.


5.Stock Option. Subject to the approval of the Board of Directors (the “Board”)
or the Compensation Committee (the “Committee”) of Arbutus Biopharma Corporation
and following the commencement of your Interim Chief Financial Officer
assignment, you will be granted the option to purchase 25,000 shares of the
Company’s Common Stock (the “Option”) under the Arbutus Omnibus Share
Compensation Plan or any other equity plan (the “Plan”) as amended and approved
by the Board from time to time. The Option will be subject to the terms and
conditions set forth in the Plan and the Company’s standard form of stock option
agreement.


6.Employee Benefits. For the term of this agreement, you will be eligible to
participate in the employee benefit plans, currently and hereafter maintained by
the Company and generally available to similarly situated employees of the
Company, subject in each case to





--------------------------------------------------------------------------------

Exhibit 10.76




the terms and conditions of the plan in question, including any eligibility
requirements set forth therein, and the determination of any person or committee
administering the plan. You should note that the Company may modify or terminate
benefits from time to time as it deems necessary or appropriate.


7.Vacation. You will be entitled to 20 business days of vacation time, in
addition to public holidays and closures. Vacation entitlement, accrual and
usage will be in accordance with Company policies and procedures, and are
subject to change from time to time.


8.Confidentiality and Assignment of Inventions Agreement. You will be required,
as a condition of your employment with the Company, to sign the Company’s
enclosed standard Confidentiality and Assignment of Inventions Agreement, a copy
of which is attached hereto as Attachment B.


9.Employment Term. Your employment with the Company as Interim Chief Financial
Officer will terminate on a date between September 30, 2018 and December 31,
2018, as mutually agreed between the Parties (the “Agreed Exit Date”).


10.Termination and Severance. In the event that you (A) remain employed at
Arbutus until the Agreed Exit Date or (B) the Company terminates your employment
for a reason other than (i) Cause (as defined below), (ii) Disability (as
defined below) or (iii) death, (collectively, an “Involuntary Termination”), you
will receive (1) eight (8) weeks’ of your then base salary plus (2) a portion of
your Target Bonus for the year in which the termination occurs (the “Termination
Year”) as pro-rated for your days of employment with the Company during the
Termination Year; (3) a lump sum bonus of 20% of your then annual base salary;
and (4) accelerated vesting of all stock options such that they are all vested
on the agreed exit date and an extension of the exercise period for all stock
options to twelve (12) months following the agreed exit date (collectively, (1),
(2), (3) and (4) are the “Severance”), subject to applicable tax withholding,
provided that you satisfy the Conditions (as defined herein) within the Deadline
(as defined herein). The Severance will be paid in a lump sum within ten (10)
business days following the last day of the Deadline, assuming the Release (as
defined herein) is in effect and no longer revocable. The “Conditions” include
(i) signing (without revoking) an effective general release of claims in the
form (the “Release”) that will be provided to you by the Company within five (5)
business days following your last day of employment with the Company and (ii)
returning all Company property. The “Deadline” will be the date that is fourteen
(14) days following the date that you receive the Release.


For purposes of this letter agreement, “Cause” will mean (a) your commission of
a felony or any crime involving dishonesty, breach of trust or physical harm to
any person; (b) your engagement in conduct that is in bad faith and materially
injurious to the Company, including but not limited to, misappropriation of
trade secrets, fraud or embezzlement; (c) your material breach of this letter
agreement; (d) your willful refusal to implement or follow a lawful policy or
directive of the Company; (e) your engagement in gross misconduct, including any
pattern of failure to perform your job duties in a diligent and professional
manner; or (f) your violation of any term in the Confidentiality and Assignment
of Inventions Agreement or your













--------------------------------------------------------------------------------

Exhibit 10.76






willful and unauthorized use or disclosure of the Company’s Confidential
Information (as defined in the Confidentiality and Assignment of Inventions
Agreement) or trade secrets.




For purposes of this letter agreement, “Disability” means your inability to
perform the essential functions of your position with or without reasonable
accommodation for a period of one hundred twenty (120) consecutive days because
of your physical or mental impairment. In the event there is a dispute as to
whether or not you have a Disability, said determination will be made by a
neutral individual, mutually acceptable to you and to Company, with the
appropriate qualifications to make such a determination.


It is agreed that the terms of this letter agreement will satisfy any and all
obligations the Company has to provide you with notice or pay in lieu of notice
of termination of employment under the British Columbia Employment Standards
Act.


11.Outside Activities. While you render services to the Company, you agree that
you will not, without the written consent of the Company, engage in any business
activity that would interfere with your duties to the Company or engage in any
other employment or consulting activity. In addition, while you render services
to the Company, you will not assist any person or entity in competing with the
Company, in preparing to compete with the Company or in hiring any employees or
consultants of the Company.


12.Non-Solicitation Restrictions. In consideration of your employment with the
Company and your receipt of the compensation now and hereafter paid to you by
the Company and your receipt of the Company’s Confidential Information, you
agree that during the term of your employment with the Company and for a period
of six (6) months immediately following the termination of such employment for
any reason, whether with or without Cause, you will not, directly or indirectly,
(a) solicit, induce or entice or attempt to solicit, induce or entice any of the
Company’s employees or consultants to terminate their relationship with the
Company; (b) solicit, induce or encourage any Contact (as defined below) to
curtail or cease its relationship with the Company for any purpose that is
competitive with the Company; (c) accept (or procure or assist the acceptance
of) any business from a Contact if such business is competitive with the
Company; or (d) supply (or procure or assist the supply of) any goods or
services to any Contact for any purpose which you know or have reason to know is
competitive with the Company. “Contact” will mean any person, firm, corporation
or other entity that was a client, customer, supplier, principal, shareholder,
investor, collaborator, strategic partner, licensee, contact or prospect of the
Company (or of its partners, funders or affiliates) with whom you dealt or
otherwise became aware of during the term of your employment in any capacity
with the Company.
 
13.Regulatory Compliance; Cooperation; Non-Disclosure.


(a)Regulatory Compliance. You represent and warrant that you have never been (i)
under investigation for debarment or debarred pursuant to the Generic Drug
Enforcement Act of 1992, 21 U.S.C. §335(a), as amended, or any similar state law
or regulation or (ii) disqualified or restricted by the FDA pursuant to 21
C.F.R. 312.70 or any other regulatory authority. During your employment, you
represent and warrant that you will provide immediate written notice to









--------------------------------------------------------------------------------

Exhibit 10.76


    




the Company regarding any notice or other information related to (i) a pending
or prospective investigation of you for debarment or debarred pursuant to the
Generic Drug Enforcement Act of 1992, 21 U.S.C. §335(a), as amended, or any
similar state law or regulation or (ii) a pending or prospective
disqualification or restriction of you by the FDA pursuant to 21 C.F.R. 312.70
or any other regulatory authority. Upon the delivery of such written notice, you
will reasonably cooperate with the Company in connection with the foregoing.


(b)Litigation and Regulatory Cooperation. During and after your employment with
the Company, you will reasonably cooperate with the Company in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Company which relate to events or
occurrences that took place while you were employed by the Company. Your
reasonable cooperation in connection with such claims or actions includes, but
is not limited to, being available to meet with counsel to prepare for discovery
or trial and to act as a witness on behalf of the Company at mutually convenient
times. During and after your employment with the Company, you will also
reasonably cooperate with the Company in connection with any investigation or
review of any federal, state, or local regulatory authority as any such
investigation or review relates to events or occurrences that took place while
you were employed by the Company. The Company will compensate you for your time
spent, and reimburse you for any reasonable out-of-pocket expenses incurred in
connection with your performance of obligations pursuant to this Section 17(b).


(c)Non-Disclosure. You will use your reasonable efforts to maintain the
confidentiality of the terms of this letter agreement, but you may disclose the
terms of this letter agreement to your immediate family members and to your
legal, tax and other advisors.


14.Withholding and Required Deductions. All forms of compensation referred to in
this letter agreement are subject to all withholding and any other deductions
required by applicable law.


15.Entire Agreement and Governing Law. With the exception of the March 5, 2018
letter from Arbutus to you, this letter agreement supersedes and replaces any
prior or contemporaneous understandings or agreements, whether oral, written or
implied, between you and the Company regarding the matters described in this
letter agreement. This letter agreement will be governed by and construed
according to the laws of the Province of British Columbia, Canada.


16.Counterparts. This letter agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument. Execution of a facsimile
or scanned image will have the same force and effect as execution of an
original, and an electronic or facsimile signature or scanned image will be
deemed an original and valid signature.


17.Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents or notices related to this letter, securities of the
Company or any of its affiliates or any other matter, including documents and/or
notices required to be delivered to you by applicable securities law or any
other law or the Company’s Certificate of Incorporation or







--------------------------------------------------------------------------------

Exhibit 10.76


    
Bylaws by email or any other electronic means. You hereby consent to (i) conduct
business electronically (ii) receive such documents and notices by such
electronic delivery and (iii) sign documents electronically and agree to
participate through an on-line or electronic system established and maintained
by the Company or a third party designated by the Company.






If you wish to accept this offer, please sign and date the enclosed duplicate
original of this letter agreement and the enclosed Confidentiality and
Assignment of Inventions Agreement and return them to me.


Very truly yours,


ARBUTUS BIOPHARMA, CORP.


/s/ Mark Murray__
Mark J. Murray, President and CEO


ACCEPTED AND AGREED:
KOERT VandenEnden
/s/ Koert VandenEnden     
(Signature)


March 6, 2018     
Date


Enclosure:
Attachment A: Duties and Responsibilities
Attachment B: Confidentiality and Assignment of Inventions Agreement















--------------------------------------------------------------------------------

Exhibit 10.76


ATTACHMENT A


DUTIES AND RESPONSIBILITIES


Responsibilities:


•
Plan, develop, organize, implement, direct and evaluate the organization's
fiscal function.

•
Participate and contribute in the strategic planning, establishment of financial
objectives.

•
Assure that stable, well-developed and secure financial systems are in place.

•
Participate in the development of the corporation's plans and programs as a
strategic partner. Evaluate and advise on the impact of long range planning,
introduce new programs/strategies and regulatory action.

•
Enhance and/or develop, implement and enforce policies and procedures of the
organization by way of systems that will improve the overall operation and
effectiveness of the corporation.

•
Establish credibility throughout the organization as an effective developer of
solutions to business challenges. Must play a key role on the senior management
team and serve as a business confidant and partner to the President and CEO.

•
Manage all aspects of public company requirements, such as SEC reporting,
Sarbanes-Oxley internal control assessment, stock exchange rules, board and
committee activities, shareholder reporting, and annual meetings.








--------------------------------------------------------------------------------

Exhibit 10.76










ATTACHMENT B


CONFIDENTIALITY
AND ASSIGNMENT OF INVENTIONS AGREEMENT
THIS AGREEMENT (this “Agreement”) dated for reference the 16th day of February,
2018.
BETWEEN:
ARBUTUS BIOPHARMA CORPORATION
(the “Company”), a company incorporated under the laws of British Columbia with
offices at 100 - 8900 Glenlyon Parkway, Burnaby, British Columbia
fax: (604) 419-3201
AND:
Koert VandenEnden (the “Executive”), of Vancouver, British Columbia, Canada
WHEREAS:
A.    The Company is in the business of acquiring, inventing, developing,
discovering, adapting and commercializing inventions, methods, processes and
products in the fields of chemistry, biochemistry, biotechnology and
pharmaceuticals; and
B.    In connection with the employment of the Executive by the Company, the
parties desire to establish the terms and conditions under which the Executive
will (i) receive from and disclose to the Company proprietary and confidential
information; (ii) agree to keep the information confidential, to protect it from
disclosure and to use it only in accordance with the terms of this Agreement;
and (iii) assign to the Company all rights, including any ownership interest
which may arise in all inventions and intellectual property developed or
disclosed by the Executive over the course of his work during his employment
with the Company, as set out in this Agreement.


NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the employment
of the Executive by the Company and the payment by the Company to the Executive
of the sum of $10.00 and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:













--------------------------------------------------------------------------------

Exhibit 10.76






1.
INTERPRETATION



1.1        Definitions. In this Agreement:


(a)
“Affiliate” means, in respect of the Company, a company or other entity which
directly or indirectly controls, is controlled by, or is under common control
with, the Company. For the purposes of this definition, “control” means direct
or indirect beneficial ownership of a greater than 50% interest in the income of
such company or entity or such other relationship as, in fact, constitutes
actual control. For greater certainty, without limiting the generality of the
foregoing, Protiva Biotherapeutics Inc., Protiva Biotherapeutics (USA) Inc. and
Arbutus Biopharma Inc. are Affiliates of the Company.



(b)
“Business” or “Business of the Company” means:



(i)
researching, developing, producing and marketing any treatment for hepatitis B
virus infection in humans; or

(ii)
any other treatment area in which the Company has an active research and
development program on the date the Executive’s employment with the Company
terminates and in connection with which the Executive directly provided service
or had direct supervisory responsibilities.



(c)
“Confidential Information” shall mean all information, knowledge, or data,
whether in written, oral, electronic or other form, relating to the Business of
the Company, whether or not conceived, originated, discovered or developed in
whole or in part by the Executive, that is not generally known to the public or
to other persons who are not bound by obligations of confidentiality and:



(i)
from which the Company or its Affiliates derive economic value, actual or
potential, from the information not being generally known; or



(ii)
in respect of which the Company or its Affiliates otherwise have a legitimate
interest in maintaining secrecy;



and which, without limiting the generality of the foregoing, shall include:


(iii)
all proprietary information licensed to, acquired, used or developed by the
Company and its Affiliates in its research and development activities (including
but not restricted to the research and development of RNA interference drugs and
delivery technology), other scientific strategies and concepts, designs,
know-how, information, material, formulas, processes, research data and
proprietary rights in the nature of copyrights, patents, trademarks, licenses
and industrial designs;



(iv)
all information relating to the Business of the Company, and to all other
aspects of the structure, personnel and operations of the Company and its
Affiliates, including financial, clinical, regulatory, marketing, advertising
and commercial






--------------------------------------------------------------------------------

Exhibit 10.76










information and strategies, customer lists, compilations, agreements and
contractual records and correspondence; programs, devices, concepts, inventions,
designs, methods, processes, data, know-how, unique combinations of separate
items that is not generally known and items provided or disclosed to the Company
or its Affiliates by third parties subject to restrictions on use or disclosure;


(v)
all know-how relating to the Business of the Company, including all biological,
chemical, pharmacological, toxicological, pharmaceutical, physical and
analytical, clinical, safety, manufacturing and quality control data and
information, and all applications, registrations, licenses, authorizations,
approvals and correspondence submitted to regulatory authorities;



(vi)
all information relating to the businesses of competitors of the Company or its
Affiliates, including information relating to competitors’ research and
development, intellectual property, operations, financial, clinical, regulatory,
marketing, advertising and commercial strategies, that is not generally known;



(vii)
all information provided to the Company or its Affiliates by their agents,
consultants, lawyers, contractors, licensors or licensees and relating to the
Business of the Company; and



(viii)
all information relating to the Executive’s compensation and benefits, including
his salary, vacation, stock options, rights to continuing education,
perquisites, severance notice, rights on termination and all other compensation
and benefits, except that he shall be entitled to disclose such information to
his bankers, advisors, agents, consultants and other third parties who have a
duty of confidence to him and who have a need to know such information in order
to provide advice, products or services to him.



All Work Product shall be deemed to be the Company’s Confidential Information.


(d)
“Effective Date” means the 16th day of February, 2018 being the date that the
Executive started working at the Company as Interim Chief Financial Officer, as
indicated in his employment agreement with the Company.



(e)
“Intellectual Property” is used in its broadest sense and means and includes any
statutory, common law, equitable, contractual or proprietary rights or
interests, recognized currently or in future, in and to any Inventions,
including, without limitation, rights and interests in and to the following:



(i)
knowledge, know-how and its embodiments, including trade secret information;



(ii)
patents in inventions, and all applications therefor;










--------------------------------------------------------------------------------

Exhibit 10.76






(iii)
copyrights in artistic, literary, dramatic, musical, and neighbouring works,
copyrightable works of authorship including technical descriptions for products,
user guides, illustrations, advertising materials, computer programs, source
code and object code, and all applications therefor;



(iv)
trademarks, service marks, tradenames, business names and domain names and all
applications therefor;



(v)
industrial designs and all other industrial or intellectual property and all
applications therefor; and



(vi)
all goodwill connected with the foregoing.



(f)
“Inventions” shall mean any and all inventions, discoveries, developments,
enhancements, improvements, concepts, formulas, designs, processes, ideas,
writings and other works, whether or not reduced to practice, and whether or not
protectable under patent, copyright, trade secret or similar laws.



(g)
“Work Product” shall mean any and all Inventions and possible Inventions
relating to the Business of the Company and which the Executive may make or
conceive, alone or jointly with others, during his involvement in any capacity
with the Company, whether during or outside his regular working hours, except
those Inventions made or conceived by the Executive entirely on his own time
that do not relate to the Business of the Company and do not derive from any
equipment, supplies, facilities, Confidential Information or other information,
gained, directly or indirectly, from or through his involvement in any capacity
with the Company.



2.
CONFIDENTIALITY



2.1        Prior Business Confidential Information. The Executive represents and
warrants to the Company that the Executive has not brought or used, and the
Executive covenants and agrees that the Executive will not use or bring to the
Company any confidential information of any kind whatsoever of any prior party
(the “Prior Business”) with whom the Executive was previously involved, whether
such involvement was as an employee, director or officer of that Prior Business,
an investor in that Prior Business, a partner in that Prior Business, a
consultant to that Prior Business or other relationship to that Prior Business
(the “Prior Involvement”). The Company and the Executive acknowledge and agree
that the Company is not employing the Executive to obtain confidential
information relating to any Prior Involvement and the Executive acknowledges
that the Company has advised the Executive to comply with any and all legal
obligations the Executive may have to such Prior Business. The Executive
covenants and agrees to hold the Company harmless from any and all claims and
damages of any kind whatsoever that the Company may suffer as a result of any
breach by the Executive of his obligations to such Prior Business in that
regard.


(a)Basic Obligation of Confidentiality. The Executive hereby acknowledges and
agrees that in the course of his involvement with the Company, the Company may
disclose to him or he may otherwise have access or be exposed to Confidential
Information. The Company hereby agrees to provide such access to the Executive
and the Executive hereby agrees to receive and





--------------------------------------------------------------------------------

Exhibit 10.76


hold all Confidential Information on the terms and conditions set out in this
Agreement. Except as otherwise set out in this Agreement, the Executive will
keep strictly confidential all Confidential Information and all other
information belonging to the Company that he acquires, observes or is informed
of, directly or indirectly, in connection with his involvement, in any capacity,
with the Company both during and after the term of his employment in any
capacity with the Company.


2.3        Fiduciary Capacity. The Executive will be and act toward the Company
and its Affiliates as a fiduciary in respect of the Confidential Information.


2.4        Non-disclosure. Except with the prior written consent of the Company,
the Executive will not at any time, either during or after his involvement in
any capacity with the Company;


(a)    use or copy any Confidential Information or recollections thereof for any
purpose other
than the performance of his duties for the benefit of the Company and its
Affiliates;


(b)
publish or disclose any Confidential Information or recollections thereof to any
person other than to employees of the Company and its Affiliates who have a need
to know such Confidential Information in the performance of their duties for the
Company or its Affiliates;



(c)
permit or cause any Confidential Information to be used, copied, published,
disclosed, translated or adapted except as otherwise expressly permitted by this
Agreement; or



(d)
permit or cause any Confidential Information to be stored off the premises of
the Company, including permitting or causing such Confidential Information to be
stored in electronic format on personal computers, except in accordance with
written procedures of the Company, as amended from time to time in writing.



2.5        Taking Precautions. The Executive will take all reasonable
precautions necessary or prudent to prevent material in his possession or
control that contains or refers to Confidential Information from being
discovered, used or copied by third parties.


2.6        The Company’s Ownership of Confidential Information. As between the
Executive and the Company, the Company shall own all right, title and interest
in and to the Confidential Information, whether or not created or developed by
the Executive.


2.7        Control of Confidential Information and Return of Information. All
physical materials produced or prepared by the Executive containing Confidential
Information, including, without limitation, records, devices, computer files,
data, notes, reports, proposals, lists, correspondence, specifications,
drawings, plans, materials, accounts, reports, financial statements, estimates
and all other materials prepared in the course of his responsibilities to or for
the benefit of the Company or its Affiliates, together with all copies thereof
(in whatever medium recorded), shall belong to the Company, and the Executive
will promptly turn over to the Company’s possession every original and copy of
any and all such items in his possession or control upon request by the Company.
If the material is such that it cannot reasonably be delivered, upon request
from the Company, the Executive will provide reasonable evidence that such
materials have been destroyed, purged or erased.







--------------------------------------------------------------------------------

Exhibit 10.76


2.8        Purpose of Use. The Executive agrees that he will use Confidential
Information only for purposes authorized or directed by the Company.


2.9        Exemptions. The obligations of confidentiality set out in this
Article 2 will not apply to any of the following:


(a)    information that is already known to the Executive, though not due to a
prior disclosure
by the Company or its Affiliates or by a person who obtained knowledge of the
information, directly or indirectly, from the Company or its Affiliates;


(b)    information disclosed to the Executive by another person who is not
obliged to maintain
the confidentiality of that information and who did not obtain knowledge of the
information, directly or indirectly, from the Company or its Affiliates;


(c)    information that is developed by the Executive independently of
Confidential Information
received from the Company or its Affiliates and such independent development can
be
documented by the Executive;


(d)    other particular information or material which the Company expressly
exempts by written
instrument signed by the Company;


(e)
information or material that is in the public domain through no fault of the
Executive; and



(f)
information required by operation of law, court order or government agency to be
disclosed, provided that:



(i)
in the event that the Executive is required to disclose such information or
material, upon becoming aware of the obligation to disclose, the Executive will
provide to the Company prompt written notice so that the Company may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement;



(ii)
if the Company agrees that the disclosure is required by law, it will give the
Executive written authorization to disclose the information for the required
purposes only;



(iii)
if the Company does not agree that the disclosure is required by law, this
Agreement will continue to apply, except to the extent that a Court of competent
jurisdiction orders otherwise; and



(iv)
if a protective order or other remedy is not obtained or if compliance with this
Agreement is waived, the Executive will furnish only that portion of the
Confidential Information that is legally required and will exercise all
reasonable efforts to obtain confidential treatment of such Confidential
Information.














--------------------------------------------------------------------------------

Exhibit 10.76




3.
ASSIGNMENT OF INTELLECTUAL PROPERTY RIGHTS



3.1        Notice of Invention. The Executive agrees to promptly and fully
inform the Company of all Work Product, whether or not patentable, throughout
the course of his involvement, in any capacity, with the Company and from which
there is a reasonable basis to believe that Intellectual Property may be derived
therefrom, whether or not developed before or after execution of this Agreement.
On his ceasing to be employed by the Company for any reason whatsoever, the
Executive will immediately deliver up to the Company all Work Product.


3.2        Assignment of Rights. Subject only to the exceptions set out in
Exhibit I attached to this Agreement, the Executive will assign, and does hereby
assign, to the Company or, at the option of the Company and upon notice from the
Company, to the Company’s designee, all of his right, title and interest in and
to all Work Product, including all Intellectual Property rights therein. To the
extent that the Executive retains or acquires legal title to any such
Intellectual Property rights and interests, the Executive hereby declares and
confirms that such legal title is and will be held by him only as trustee and
agent for the Company or the Company’s designee. The Executive agrees that the
Company’s rights hereunder shall attach to all Intellectual Property rights in
his Work Product, notwithstanding that it may be perfected or reduced to
specific form after he has terminated his relationship with the Company. The
Executive further agrees that the Company’s rights hereunder are worldwide
rights and are not limited to Canada, but shall extend to every country of the
world.


3.3        Moral Rights. Without limiting the foregoing, the Executive hereby
irrevocably waives any and all moral rights arising under the Copyright Act
(Canada), as amended, or any successor legislation of similar force and effect
or similar legislation in other applicable jurisdictions or at common law that
he may have with respect to all Work Product, and agrees never to assert any
moral rights which he may have in the Work Product, including, without
limitation, the right to the integrity of the Work Product, the right to be
associated with the Work Product, the right to restrain or claim damages for any
distortion, mutilation or other modification or enhancement of the Work Product
and the right to restrain the use or reproduction of the Work Product in any
context and in connection with any product, service, cause or institution, and
the Executive further confirms that the Company may use or alter any Work
Product as the Company sees fits in its absolute discretion.


3.4        Goodwill. The Executive hereby agrees that all goodwill he has
established or may establish with clients, customers, suppliers, principals,
shareholders, investors, collaborators, strategic partners, licensees, contacts
or prospects of the Company relating to the Business of the Company (or of its
partners, subsidiaries or affiliates), both before and after the Effective Date,
shall, as between the Executive and the Company, be and remain the property of
the Company exclusively, for the Company to use, alter, vary, adapt and exploit
as the Company shall determine in its discretion.


3.5        Assistance. The Executive hereby agrees to reasonably assist the
Company, at the Company’s request and expense, in:


(a)
making patent applications for all Work Product, including instructions to
lawyers and/or patent agents as to the characteristics of the Work Product in
sufficient detail to enable the preparation of a suitable patent specification,
to execute all formal documentation incidental to an application for letters
patent and to execute assignment documents in favour of the Company for such
applications;






--------------------------------------------------------------------------------

Exhibit 10.76


(b)
making applications for all other forms of Intellectual Property registration
relating to all Work Product;



(c)
prosecuting and maintaining the patent applications and other Intellectual
Property relating to all Work Product; and



(d)
registering, maintaining and enforcing the patents and other Intellectual
Property registrations relating to all Work Product.



If the Company is unable for any reason to secure the Executive’s signature with
respect to any Work Product including, without limitation, to apply for or to
pursue any application for any patents or copyright registrations covering such
Work Product, then the Executive hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his agent and
attorney-in-fact, to act for and on his behalf and stead to execute and file any
papers, oaths and to do all other lawfully permitted acts with respect to such
Work Product with the same legal force and effect as if executed by him.


3.6        Assistance with Proceedings. The Executive further agrees to
reasonably assist the Company, at the Company’s request and expense, in
connection with any defence to an allegation of infringement of another person’s
intellectual property rights, claim of invalidity of another person’s
intellectual property rights, opposition to, or intervention regarding, an
application for letters patent, copyright or trademark or other proceedings
relating to Intellectual Property or applications for registration thereof.


3.7        Commercialization. The Executive understands that the decision
whether or not to commercialize or market any Work Product is within the
Company’s sole discretion and for the Company’s sole benefit and that no royalty
or other consideration will be due or payable to him as a result of the
Company’s efforts to commercialize or market any such Work Product.


3.8        Prior Business Intellectual Property. The Executive represents and
warrants to the Company that he has not brought or used, and the Executive
covenants and agrees that he will not use or bring to the Company any
Intellectual Property of any kind whatsoever of any Prior Business with whom the
Executive had a Prior Involvement or any Intellectual Property directly owned by
the Executive. The Company and the Executive acknowledge and agree that the
Company is not employing the Executive to obtain Intellectual Property relating
to any Prior Involvement and the Executive acknowledges that the Company has
advised the Executive to comply with any legal obligations the Executive may
have to such Prior Business. The Executive covenants and agrees to hold the
Company harmless from any and all claims and damages of any kind whatsoever that
the Company may suffer as a result any breach by the Executive of his
obligations to such Prior Business in that regard.


3.9        Prior Inventions. In order to have them excluded from this Agreement,
the Executive has set forth on Exhibit I attached to this Agreement a complete
list of all Inventions for which a patent application has not yet been filed
that he has, alone or jointly with others, conceived, developed or reduced to
practice prior to the execution of this Agreement to which he has any right,
title or interest, and which relate to the Business of the Company. If such list
is blank or no such list is attached, the Executive represents and warrants that
there are no such prior Inventions.









--------------------------------------------------------------------------------

Exhibit 10.76


4.
GENERAL



4.1        Term. Subject to Section 4.10, the term of this Agreement is from the
Effective Date and terminates on the date that the Executive is no longer
working at or for the Company in any capacity.
 
4.2        No Conflicting Obligations. The Executive hereby represents and
warrants that he has no agreements with or obligations to any other person with
respect to the matters covered by this Agreement or concerning the Confidential
Information that are in conflict with anything in this Agreement, except as
disclosed in Exhibit I attached to this Agreement.


4.3        Publicity. The Executive shall not, without the prior written consent
of the Company, make or give any public announcements, press releases or
statements to the public or the press regarding any Work Product or any
Confidential Information.


4.4        Further Assurances. The parties will execute and deliver to each
other such further instruments and assurances and do such further acts as may be
required to give effect to this Agreement.


4.5        Notices. All notices and other communications that are required or
permitted by this Agreement must be in writing and shall be hand delivered or
sent by express delivery service or certified or registered mail, postage
prepaid, or by facsimile transmission (with receipt confirmed in writing) to the
parties at the addresses on page 1 of this Agreement. Any such notice shall be
deemed to have been received on the earlier of the date actually received or the
date five (5) days after the same was posted or sent. Either party may change
its address or its facsimile number by giving the other party written notice,
delivered in accordance with this section.


4.6        Equitable Remedies. The Executive understands and acknowledges that
if he breaches any of his obligations under this Agreement, that breach may give
rise to irreparable injury to the Company for which damages are an inadequate
remedy. In the event of any such breach by the Executive, in addition to all
other remedies available to the Company at law or in equity, the Company will be
entitled as a matter of right to apply to a court of competent jurisdiction for
such relief by way of restraining order, injunction, decree or otherwise, as may
be appropriate to ensure compliance with the provisions of this Agreement.


4.7        Non-Waiver. Failure on the part of either party to complain of any
act or failure to act of the other of them or to declare the other party in
default of this Agreement, irrespective of how long such failure continues, will
not constitute a waiver by such party of their rights hereunder or of the right
to then or subsequently declare a default.


4.8        Severability. In the event that any provision or part of this
Agreement is determined to be void or unenforceable in whole or in part, the
remaining provisions, or parts thereof, will be and remain in full force and
effect.


4.9        Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter hereof and supersedes any
and all agreements, understandings, warranties or representations of any kind,
written or oral, express or implied, including any relating to the nature of the
position or its duration, and each of the parties releases and forever
discharges the other of and from all manner of actions, causes of action, claim
or demands whatsoever under or in respect of any agreement.







--------------------------------------------------------------------------------

Exhibit 10.76




4.10        Survival. Notwithstanding the expiration or early termination of
this Agreement, the provisions of Article 1, Article 2 (including the
obligations of confidentiality and to return Confidential Information, which
shall endure, with respect to each item of Confidential Information, for so long
as those items fall within the definition of Confidential Information), Sections
3.2, 3.3, 3.4, 3.5, 3.6 and 3.8 and Article 4 shall survive any expiration or
early termination of this Agreement.


4.11        Modification of Agreement. Any modification of this Agreement must
be in writing and signed by both the Company and the Executive or it will have
no effect and will be void.


4.12        Governing Law. This Agreement will be governed by and construed
according to the laws of the Province of British Columbia, Canada.


4.13        Independent Legal Advice. The Executive agrees that he has obtained
or has had an opportunity to obtain independent legal advice in connection with
this Agreement, and further acknowledge that he has read, understands, and
agrees to be bound by all of the terms and conditions contained herein.


IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date and year first above written.
SIGNED, SEALED AND DELIVERED by Koert VandenEnden in the presence of: /s/ Koert
VandenEnden
 






/s/ Koert VandenEnden
/s/ Victoria Currie
 
Koert VandenEnden
Witness Signature


Victoria Currie


 
 
Witness Name


8900 Glenlyon Parkway, Burnaby BC
 
 
Witness Address


Manager, Human Resources Operations
 
 
Witness Occupation
 
 

ARBUTUS BIOPHARMA CORPORATION



Per:    /s/ Mark Murray         
Mark J. Murray









--------------------------------------------------------------------------------

Exhibit 10.76








EXHIBIT I
to Confidentiality and Assignment of Inventions Agreement
EXCLUSIONS FROM WORK PRODUCT


[To be completed as applicable]







